PER CURIAM:
Claimant, Robert F. McVay and respondent entered into an agreed stipulation of facts and submitted the claim to the Court for determination upon the stipulation. The facts provide as follows:
Claimant and his wife reside near Parkersburg in an area known as Red Hill Road which is also an old part of U. S. 50. A large willow tree located on respondent's right of way was apparently posing a danger to traffic on the road. Claimant as mistakenly informed that the tree was located on his property by an employee of the respondent. In reliance upon this mistaken information, claimant hired Morton Tree Service to cut down the tree and this was done on September 16, 1994. However, respondent's employees determined that the tree was located on its right of way, but did not inform claimant prior to the time that the tree was removed. Claimant incurred the expense of $750.00 to have the tree removed. Respondent agrees that it had the responsibility for removal of the tree and the associated costs.
*7The Court, having reviewed the stipulation and having determined that the amount incurred by the claimant is owed to him by the respondent, makes an award to the claimant in the amount of $750.00.
Award of $750.00.